                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                           CR-07-12-GF-BMM

          Plaintiff,

    vs.                                                      ORDER

 KEVIN GERARD MITCHELL,

          Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on November 28, 2018. (Doc. 51). Neither party

filed objections. When a party makes no objections, the Court need not review de

novo the proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140,

153-52 (1986). This Court will review Judge Johnston’s Findings and

Recommendations, however, for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on November 27, 2018. The

United States alleged that Defendant Mitchell violated the conditions of his

supervised release by: 1) failing to report for substance abuse treatment; 2) failing

to report for sex offender testing; 3) consuming alcohol; and by 4) failing to report

for sex offender treatment. (Doc. 51 at 2). The government met its burden of


                                          1
proof with respect to all of the alleged violations. Id. The violations prove serious

and warrant revocation of Mitchell’s supervised release.

      Judge Johnston has recommended that the Court revoke Mitchell’s

supervised release and commit Mitchell to the custody of the Bureau of Prisons for

four (4) months. Id. at 3. Judge Johnston further has recommended that

supervised release follow his custody period for fifty (50) months. Id.

      The Court finds no clear error in Judge Johnston’s Findings and

Recommendations. Mitchell’s violations represent a serious breach of the Court’s

trust. A custody term of four (4) months with fifty (50) months of supervised

release to follow is sufficient but not greater than necessary.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 51) are ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Defendant Kevin Mitchell receive a

custody sentence for four (4) months, followed by fifty (50) months of supervised

release.

      DATED this 14th day of December, 2018.




                                           2
